                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

STEVEN W. CASKEY                                            CIVIL ACTION

VERSUS                                                      NO. 3:18-Cv-694-JWD-RLB

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

PLAINITFF’S STATEMENT OF MATERIAL FACTS IN SUPPORT OF MOTION FOR
                       SUMMARY JUDGMENT

       Plaintiff submits the following statements of material facts in support of his motion for

summary judgment.

   1. Plaintiff had worked for Occidental Petroleum Corporation as a shift supervisor before

       his medical condition caused him to take disability leave on October 22, 2014.

   2. Plaintiff had worked for Oxychem for 22 years before he was forced to stop working due

       to hearing loss with ringing and chirping sounds in his ears. AR 1426-1427.

   3. Caskey’s medical records note the following:

   •   9.20.12 – tinnitus; dizziness. Sensorineural hearing loss, asymmetrical - wear ear
       protection when around any excessive noise including lawn equipment, guns, motors, etc.
       AR 486-488.
   •   10.14.14 – tinnitus started around 2010 after he had shingles. Constant chirping equally
       out of both ears. Lightheadedness. Gets about 2 to 3 hours of sleep each night. Feels
       like a zombie at work. Cannot complete sentences. AR 335.
   •   5.25.15. – panic attacks two to three times since last visit. AR 516.
   •   6.12.15 – chirping in both ears. AR 351-354. Discussed importance of ear protection in
       loud environments to prevent further hearing loss. Id.
   •   6.19.15 – anxiety and depression. Continues to appear uncharged and more despondent.
       Problems with depression., anxiety, and problems with sleep, and general frustration with
       problems. AR 501.
   •   9.2.15 -tinnitus. Asymmetrical sensorineural hearing loss. Allergic rhinitis. Dizziness.
       Difficultly sleeping. Still hears ringing constantly in ears. AR 350.
   •   9.15.15 – difficulty with tinnitus, chirping, and hearing loss. These are worse in settings
       with large groups of people or loud noises. AR 470.
   •   1.8.16 – dizziness, sensorineural hearing loss, tinnitus, difficulty speaking. AR 426.
       Hearing aids helping with hearing loss but still high anxiety of tinnitus especially at
       night. AR 428.


                                                1
•   12.16.15 – received hearing aids two weeks ago with Dr. Peter’s office. He has difficulty
    adjusting to these. Still trying to adjust settings in different environments (home, while
    driving, in office buildings) to become acclimated to the devices. AR 448.
•   1.20.16 – difficulty adjusting to his hearing aids. Now that he has returned to wearing
    them, his attention span is reduced as he feels he is paying too close attention to the
    sound. He admits that he is limiting himself from environments in which numerous
    people may be present, such as restaurants or a large store, because he worries how he
    will cope in such settings. AR 443.
•   2.2.16 – tinnitus, hearing loss. Still hears tinnitus, has a shock wave feeling in head. Not
    sleeping. AR 423-425.
•   2.2.16 – ongoing problems with severe tinnitus after being injured in a plant. Never
    really been able to get rid of the tinnitus which is causing severe problems particularly at
    night when he is trying to sleep. AR 436.


4. Prudential initially approved his claim for benefits and paid benefits for a period.

5. Prudential terminated Mr. Caskey's claim by letter of January 19, 2016 in which it

    essentially states that his tinnitus, anxiety, and depression are not severe enough to

    prevent him from performing his previous occupation. AR 1254-1259.

6. A peer review hired by Prudential, Dr. Grossman, opines that Mr. Caskey would have to

    wear hearing protection around loud noises indefinitely. AR 951-956. Dr. Grossman also

    states that noise exposure is the cause of his hearing loss. Dr. Grossman explained that

    Caskey was exposed to loud noises that likely damaged his hearing in his work

    environment. Id.

7. Caskey appealed the denial of his benefits by letter of July 15, 2016 in which he

    explained that his hearing problems, which cause depression, anxiety, and the inability to

    sleep, made it unsafe to perform his job as a shift supervisor for a chemical plant, where

    loud noises are common and where a mistake on his part could be catastrophic. AR 563-

    566.

8. Caskey also explained in his appeal that the peer reviewing physicians that Prudential

    hired to review his claim were clearly biased given their extensive litigation history in

                                              2
   favor of disability benefit denials. AR 565. Caskey submitted a form completed by Dr.

   Bolter in which he explains that his hearing loss, depression, and anxiety prevent him

   from returning to work. Dr. Bolter explains that he has “serious problems related to

   abnormal hearing.” AR 569-572.

9. Caskey also submitted his sworn declaration with the appeal noting that his job was very

   safety sensitive and that he was constantly exposed to loud noises. AR 573-574. He

   explained that even though he wore earplugs on the job, “the leaks were so loud that ear

   plugs did not provide enough protection” and that “the plant had high pressure steam

   emitted from pipes that hurt his ears.” AR 573.

10. He further explained that the ringing and chirping in his ears prevents him from getting

   restful sleep and that it also caused anxiety and depression. He explained that he “cannot

   wear hearing aids and ear plugs at the same time while working at the plant, as the

   hearings aids rests in the inside of his ear where the earplugs would have to be placed.”

   Id.

11. Additionally, Caskey submitted literature about the hazards of working in a chemical

   plant, which explain that such jobs require physical hazards such as “constant loud

   noise.” AR 576; 575-590.

12. Caskey also submitted to Prudential a letter from his girlfriend who explained that

   Caskey was a hard worker who rarely missed work but who eventually had to take

   disability leave due to constant ringing and chirping in his ears. AR 568.

13. Caskey’s girlfriend explains to Prudential that the hearing loss has caused lack of sleep,

   anxiety and depression, and that his focus is worse. AR 568.




                                             3
    14. Dr. Bolter also explained on August 9, 2016 that he cannot return to work because “he

        has problems with impaired hearing and sounds that interfere with his thoughts.” AR

        1035. He further explained in this statement that his problems have not resolved and

        appear to be intractable. Id.

    15. After receiving Caskey’s appeal, Prudential overturned the denial of benefits and

        reinstated such benefits by letter of November 17, 2016. AR 1107. 1

    16. In approving his claim, Prudential explains that it considered his job as a production

        supervisor, which includes the ability to talk and hear frequently and working in an

        environment with loud noise levels. AR 1110.

    17. Prudential further concludes that the “level of hearing protection Mr. Caskey requires

        would interfere with his ability to communicate and removing himself from loud noise

        areas at specific areas at specific intervals throughout the day would be difficult.” AR

        1110. Prudential concluded that the ear protection required would prevent Caskey from

        performing the material and substantial duties of his regular occupation. Id.

    18. Just five months after it determined Caskey was disabled from performing his occupation,

        by letter of April 21, 2017 Prudential again terminated Caskey’s benefits effective April

        22, 2017, explaining that upon further review of his claim Prudential now thinks he

        should be able to perform the duties of his regular occupation. AR 1319-1322. In this

        new denial letter, Prudential explained that it requested and received new information

        from his employer explaining that Caskey must wear protective hearing gear, and steel-

        toed shoes, escape respirator, hard hat, goggles, safety glasses, and hearing protection



1
 This was about 11 months after Caskey endured a complete loss of income since Prudential wrongfully terminated
his benefits. During this time, Caskey was required to exhaust his 401k to pay for his ongoing medical and living
expenses. See Exhibit A – Caskey’s sworn declaration.

                                                        4
   must be worn in high noise areas. His employer further explained that hearing protection

   is required in high noise areas of 85 decibels or higher and that there are two process

   areas where the decibel levels can reach 106. Id.

19. Plaintiff again appealed the termination of his benefits by letter of October 18, 2017. AR

   1428-1431. In this appeal Caskey explains that nothing has changed in regards to his

   health and there was nothing in his employer’s statement regarding Caskey’s job duties

   that should have changed Prudential’s decision just 5 months previously in which it

   found that his hearing damage would prevent him from performing his job duties as they

   are normally performed in the national economy. Caskey also submitted literature

   explaining that hearing damage occurs within the decibel range that his employer stated

   is typical in Caskey’s work environment. Caskey further explained that continuing to

   work in his profession, which is likely what caused his hearing damage in the first place,

   puts him at greater risk for further damage to his ears, which is totally unacceptable. Id.

20. Prudential denied his appeal by letter of November 30, 2017, explaining that it was

   standing behind its decision to terminate benefits past April 21, 2017. AR 1334-1339.

21. The Group Policy states that the governing jurisdiction is Texas. AR 152.

22. Texas’s discretionary clause ban applies to all insurance policies “offered, issued,

   renewed, or delivered on or after February 1, 2011.” 28 Tex. Admin. Code § 3.1201.

23. The effective date of the LTD policy is November 1, 2012 as stated in the LTD policy.

   AR 163, 168.

24. Prudential performed a vocational review on November 14, 2016 that found that his job

   was performed in an environment with loud noises and that talking and hearing are

   performed frequently. AR 1360. Prudential’s vocational reviewer also stated that the



                                             5
        level of hearing protection that Caskey requires would interfere with his ability to

        communicate and that removing himself from areas of loud noise at specific intervals

        throughout the work day would be difficult. Id.

    25. Based on this vocational review, and the information Caskey submitted with the appeal,

        Prudential reversed the denial of his benefits and initially explained that it would be

        approving such benefits for the duration of the “own occupation” period which expired

        on April 21, 2017. AR 1362. 2 Indeed, Prudential’s claim note states specifically:

        “Approve through regular occupation period 4/21/2017 as the need for hearing

        protection is permanent.” AR 1362.

    26. Prudential then started reviewing whether Plaintiff could perform “any occupation” that

        would meet the policy’s earnings threshold. 3 If so, the terms of the policy would allow

        Prudential to terminate benefits that were set to begin on April 22, 2017. AR 1363.

    27. Prudential realized that it would not be able to find alternative occupations that would

        pay Caskey 80% of his pre-disability earnings considering his education, training, and

        experience and his hearing damage.

    28. On April 17, 2017 (i.e. 5 days before the end of the “own occupation” period), Prudential

        reached out to Caskey’s employer fishing for information to support that Caskey can

        perform his previous occupation. (despite just recently concluding a lengthy review

        resulting in the conclusion that he could not in fact perform such an occupation for the

        duration of the own occupation period). AR 890-891.


2
 For the first 24 months, the policy pays benefits so long as the insured is disabled from performing his own
occupation. AR 75. After 24 months, the definition of disability changes such that he must be prevented from
performing the material duties of any occupation that would provide him with 80% of his pre-disability earnings if
he was working or 60% of his earnings if he was not working. AR 75; 98.
3
 Indeed, Prudential’s claims note explains that it was beginning a review of “gainful occ[upations] that [Caskey]
could perform within” his physical restrictions. AR 1363.

                                                         6
29. On April 20, 2017, i.e. the day before the end of the “own occupation” period, Prudential

   received an email from Plaintiff’s former employer’s Labor Relations Supervisor in

   which he answered several questions from Prudential. AR 1384-1385; AR 890-891. The

   next day on April 21, 2017 Prudential terminated his claim for benefits, claiming that the

   new information provided by his employer justified terminating benefits effective April

   22, 2017.

30. The policy defines “regular occupation” as follows:

   Regular occupation means the occupation you are routinely performing when
   your disability begins. Prudential will look at your occupation as it is normally
   performed instead of how the work tasks are performed for a specific employer or
   at a specific location. AR 75. (emphasis added).


31. Prudential vocational consultant determined that his regular occupation is considered to

   be a production supervisor, which includes the ability to talk and hear frequently and

   working in an environment with loud noise levels. AR 1110.

32. Prudential further concludes that the “level of hearing protection Mr. Caskey requires

   would interfere with his ability to communicate and removing himself from loud noise

   areas at specific areas at specific intervals throughout the day would be difficult.” AR

   1110; AR1360.

33. As a shift supervisor at a chemical plant, a mistake on Caskey’s part could be

   catastrophic to the chemical plant.

34. Caskey also submitted his sworn declaration with the appeal noting that his job was very

   safety sensitive and that he was constantly exposed to loud noises. AR 573-574.




                                            7
35. Caskey explained in his appeal to Prudential that even though he wore earplugs on the

   job, “the leaks were so loud that ear plugs did not provide enough protection” and that

   “the plant had high pressure steam emitted from pipes that hurt his ears.” AR 573.

36. Caskey further explained that the ringing and chirping in his ears prevents him from

   getting restful sleep and that it also caused anxiety and depression. He explained that he

   “cannot wear hearing aids and ear plugs at the same time while working at the plant, as

   the hearings aids rests in the inside of his ear where the earplugs would have to be

   placed.” Id.

37. Caskey submitted literature to Prudential about the hazards of working in a chemical

   plant, which explain that such jobs required physical hazards such as “constant loud

   noise.” AR 576; 575-590.

38. Caskey also submitted a letter from his longtime girlfriend who explained that Caskey

   was a hard worker who rarely missed work but who eventually had to take disability

   leave due to constant ringing and chirping in his ears. AR 568.

39. Caskey’s longtime girlfriend explains that the hearing loss has caused lack of sleep,

   anxiety and depression, and that his focus is worse. AR 568.

40. Caskey’s previous employer explained that the decibel levels in “high noise areas” in the

   plant can range from 80 DB to 100 DB and that certain other areas can reach 106 DBA.

   AR 891.

41. Just days before the definition of disability was set to change from “own occupation” to

   “any occupation,” on April 17, 2019 Prudential sent an email to Mr. Caskey’s previous

   employer asking the following questions: (1) Can you clarify what the personal protective

   equipment is and what SCBA is/stands for?; (2) What is the decibel level on the



                                             8
   production floor?; (3) What protective equipment is standard and made available to

   employees in this role? Is any other equipment available as needed/requested?; (4) With

   the use of protective equipment, how do employees typically communicate on the floor?

   AR 1384-1385.

42. On November 14, 2016, Prudential’s vocational consultant stated that Mr. Caskey’s

   occupation requires exposure to noise levels that are classified as loud and that both

   talking and hearing are frequently required of his occupation. AR 1360.

43. In connection with Caskey’s second appeal, Caskey provided literature to Prudential

   explaining that OSHA notes that exposure to constant loud noises is one of the most

   prevalent physical hazards of working in a chemical plant. AR 1428-1434.

44. Prudential determined that Mr. Caskey’s occupation is consistent with the occupation of

   Production Supervisor, which requires talking, and hearing frequently and is performed

   in an environment with loud noise levels. AR 1292.

45. Prudential determined that the level of hearing protection Mr. Caskey requires would

   interfere with his ability to communicate and removing himself from loud noise areas at

   specific intervals throughout the work day would be difficult. AR 1292.



                                                 Respectfully submitted,

                                                 __s/s Reagan Toledano______
                                                 Willeford & Toledano
                                                 Reagan L. Toledano (La. 29687)
                                                 201 St. Charles Avenue, Suite 4208
                                                 New Orleans, Louisiana 70170
                                                 (504) 582-1286; (f) (313)692-5927
                                                 rtoledano@willefordlaw.com


                            CERTIFICATE OF SERVICE


                                            9
       I hereby certify that a copy of this pleading has been served upon counsel of record by

electronic filing using the CM/ECF system, which will send notification of this filing to all

counsel of record on this October 3, 2019.


                                              __/s/ Reagan Toledano______




                                                10
